Citation Nr: 1311009	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  10-23 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985 and from November 1986 to May 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge at a May 2012 Travel Board Hearing, and a transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran's tinnitus is not related to service.  

2.  The Veteran's sleep apnea began during service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  

2.  The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Tinnitus

The Veteran is seeking entitlement to service connection for tinnitus, which he has asserted is due to noise exposure in service.  

The Veteran has claimed that during his overseas deployments he was exposed to loud noise and that throughout his period of service, he was periodically exposed to aircraft taking off and landing.  The Veteran's service treatment records reflect that he reported loud noise exposure during a 2005 deployment to Southwest Asia.

However, the Veteran's service treatment records are negative for any complaints of or treatment for tinnitus.  On a Post-Deployment Health Assessment completed in September 2005, although the Veteran reported that he was often exposed to loud noises during his deployment, significantly, he denied experiencing ringing in his ears.

Post-service, the Veteran did not report tinnitus or any other ear problems on a January 2008 VA general medical examination.  A private audiogram administered in January 2008 shows normal hearing bilaterally, but does not note whether or not the Veteran suffers from tinnitus.  During his Travel Board hearing, the Veteran indicated that he reported having tinnitus at the VA facility in Pensacola, shortly after service separation. Related VA treatment records were obtained and do not verify complaints of tinnitus. 

At a June 2009 VA audiological examination, the Veteran reported that his tinnitus had onset approximately 10 years ago (which would place onset in 1999).  However, at his May 2012 Travel Board Hearing, the Veteran testified that his tinnitus had onset during his 2005 deployment to Southwest Asia.

Although the Board acknowledges that the Veteran is competent to testify concerning observable physical symptoms, such as ringing in his ears, and his lay testimony places that onset of his disability in service, the Board finds that the Veteran's testimony concerning the onset of his current tinnitus is not credible.  

The Veteran has provided conflicting accounts regarding when his tinnitus first had onset, testifying on one occasion that it had onset around 1999, and then on another that it had onset in 2005.  These inconsistencies undermine the probative value of the Veteran's testimony.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

Additionally, the Veteran's account that his tinnitus had onset in 2005 is contradicted by the contemporaneous medical record.  On his Post-Deployment Health Assessment completed following his 2005 deployment, the Veteran specifically denied he experienced ringing in his ears.  The Board finds the Veteran's report of his symptoms following his 2005 deployment more probative than his current testimony.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

In light of the Veteran's inconsistent testimony concerning when exactly he first developed tinnitus, as well as contemporaneous medical evidence documenting that the Veteran had no complaints of tinnitus, the Board concludes that the Veteran is not a reliable historian and that service connection for tinnitus cannot be granted based solely on the Veteran's lay testimony of in-service symptomatology.  

The Board has considered service connection based on the assertion of inservice noise exposure.  The June 2009 VA examiner addressed this issue and concluded that it is less likely than not that the Veteran's tinnitus was caused by military noise exposure.  She explained that the Veteran does not have the high frequency hearing loss which would typically be associated with tinnitus due to noise exposure and otoacoustic emissions which are normal.  She was unable to determine an etiology of the Veteran's tinnitus.  

There are no contrary medical opinions of record.  While the Veteran himself has opined that his tinnitus is due to in-service noise exposure, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has tinnitus due to noise exposure in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, the Board finds that entitlement to service connection for tinnitus must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

Sleep Apnea

The Veteran is also seeking entitlement to service connection for sleep apnea.

Service treatment records are negative for any diagnosis of sleep apnea.  

In January 2008, the RO received a claim for service connection for a variety of disabilities not at issue. The Veteran underwent a January 2008 predischarge examination.  This examination report does not reflect complaints, treatment or diagnoses of sleep apnea.

In December 2008, the Veteran was evaluated for possible sleep apnea.  He reported that he had fatigue, and occasionally felt foggy during the day.  It was noted he had life-long snoring. The assessment was fatigue.  A December 2008 polysomnogram report reflects a diagnosis of obstructive sleep apnea syndrome.  

The Veteran also submitted statements from his spouse and three co-workers, who testified that they heard the Veteran snoring loudly and gasp for air at night during his period of active service.  See statements submitted in February, April and May 2009.

In April 2009, the Veteran's  primary care provider, S.M., a VA nurse practitioner, opined that it is more likely than not that the Veteran's sleep apnea was incurred in service.  She based her opinion on "his treatment for high blood pressure, sinusitis, and written statements from his spouse and those who served with him...."  

While there is no evidence of sleep apnea in service, a diagnosis was made a few months after service separation.  The Veteran, his wife and fellow service-men have all consistently attested to the fact that the Veteran experienced sleep problems (many of which are indicative of sleep apnea) for many years during his active service and the Board is generally prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records.  Furthermore, since the symptoms of sleep apnea such as fatigue and snoring are often vague and easily dismissed, the Board cannot say that the alleged condition or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The Veteran's primary care provider, S.M., has concluded based on the Veteran's medical history, including lay testimony from the Veteran's spouse and former colleagues, that his current sleep apnea disability more likely than not had onset prior to his separation from service in May 2008.  There is no contrary medical opinion of record and S.M.'s opinion is not on its face inadequate or inconsistent with the evidence record.  Accordingly, entitlement to service connection for sleep apnea is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the VCAA duty to notify was satisfied by letters sent to the Veteran in December 2008, March 2009, and April 2009.  These letters informed the Veteran of what evidence was required to substantiate his claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.   

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted private medical records. The Veteran was provided an opportunity to set forth his contentions during the May 2012 Travel Board hearing before the undersigned Veterans Law Judge.  Bryant v. Shinseki, 23 Vet. App. 488   (2010).  It is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has either identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

The appellant was afforded a VA medical examination of his tinnitus in June 2009.  The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for tinnitus is denied.



Entitlement to service connection for sleep apnea is granted.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


